DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed February 16, 2021 has been received and entered.
3.	Claims 1-16 are currently pending.

Election/Restrictions
4.	Applicant's election with traverse of Group I, claims 1-10, in the reply filed on February 16, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of all of the claims could be searched without serious burden because the subject matter is “sufficiently related.”  This is not found persuasive because while a search of one group might overlap with a search of the other group, the searches would not be coextensive.  Thus, a search and examination of all of the claims would be burdensome.
The requirement is still deemed proper and is therefore made FINAL. 
5.	Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1-10 are examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oishi (US 2011/0111051 A1).
	This reference teaches a method for treating damaged peripheral nerves by administering an extract from inflamed rabbit skin which has been inoculated with vaccinia virus.  The reference teaches that the extract is administered orally or by injection (see paragraphs 4, 7, 23, 43, and Example 1).
The reference does not specifically teach that the administration of the extract promotes differentiation of Schwann cells, promotes myelination, promotes expression of a myelin sheath-associated protein such as MBP, P0, PMP22, or periaxin.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.   In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s specification and claim 3 states that individuals “in need” of these effects are individuals with peripheral nerve injury.  Thus, applicant’s claims are drawn to treating the same .
8.	Claim(s) 1, 2, and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naiki (Int. J. Immunopharmac. (1991), vol. 13, no. 2/3, pp. 235-243).
	This reference teaches a method for treating the demyelinating disease experimental allergic encephalomyelitis (EAE) by administering an extract from inflamed rabbit skin which has been inoculated with vaccinia virus.  The reference teaches that the extract is administered by injection.  EAE is an animal model for multiple sclerosis (see pages 235 and 242).
The reference does not specifically teach that the administration of the extract promotes differentiation of Schwann cells, promotes peripheral nerve regeneration, promotes myelination, promotes expression of a myelin sheath-associated protein such as MBP, P0, PMP22, or periaxin.  However, as discussed in MPEP section 2112.02, “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process…”.   In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
.
9.	Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (Journal of Orthopaedic Research, March 2017, vol. 35, Annual Meeting Poster No. 0807).
This reference teaches a method for promoting the differentiation of Schwann cells in subjects with peripheral nerve (sciatic nerve) injury by administering an extract from inflamed rabbit skin which has been inoculated with vaccinia virus. The reference teaches that extract promotes myelination of the nerves.  The reference also teaches that the extract promotes the expression of MBP.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
10.	Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuoka (The Journal of the Japanese Orthopaedic Association (August 2016), vol. 90, no. 8, pp. S1759).
This reference teaches that administering an extract from inflamed rabbit skin which has been inoculated with vaccinia virus promotes the differentiation of Schwann cells, promotes .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
11.	Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (The Journal of the Japanese Orthopaedic Association (August 2016), vol. 90, no. 8, pp. S1759) in view of Oishi (US 2011/0111051 A1).
Matsuoka teaches that administering an extract from inflamed rabbit skin which has been inoculated with vaccinia virus promotes the differentiation of Schwann cells, promotes regeneration of peripheral nerve cells, and promotes myelination by promoting the expression of MBP and P0.  The reference does not specifically teach administering the extract orally or by injection.
However, Oishi teaches that an extract from inflamed rabbit skin which has been inoculated with vaccinia virus can be administered either orally or by injection to treat peripheral nerve injury (see paragraphs 4, 7, 23, 43, and Example 1).  Thus, an artisan of ordinary skill would reasonably expect that these methods of administration would be useful in the method taught by Matsuoka. This reasonable expectation of success would motivated the artisan to modify Matsuoka to include the administration of the extract orally or by administration to treat peripheral nerve injury as taught by Oishi.

12.	No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.